Citation Nr: 0617923	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02- 18 038	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service duty from March 1951 to 
October 1952.

The veteran died in October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA).  The appeal has since been 
transferred to the Providence, Rhode Island RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran's death from 
peripheral cardio-respiratory failure was caused by his 
service connected anxiety which resulted in high blood 
pressure.

Service connection for cause of death was denied in an 
unappealed rating decision in August 1967, which found that 
the veteran's service connected disabilities did not 
contribute to the cause of his death.  The appellant's claim 
was again denied in unappealed rating decisions in August 
2001.  Accordingly, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2005). 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice in a claim to reopen must also include these five 
elements.  Kent v. Nicholson.

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

Mayfield II and Kent require that the veteran receive notice 
of the elements of service connection that were found not to 
have been satisfied in the prior final denials.  This notice 
must be provided in a notification document provided by an 
agency of original jurisdiction (AOJ), followed by AOJ re-
adjudication of the claim.  Mayfield II.

In letters sent in August 2001, May 2002 and July 2003, the 
RO provided the appellant with information on VCAA 
requirements, the VA's duties and what is required of the 
appellant to help her claim go forward.

However, VA has not satisfied the notification requirements 
of the VCAA as interpreted in Mayfield II and Kent.  The 
appellant has not been notified of the evidence necessary to 
substantiate the element found lacking in the August 1967 
decision.

The appellant contends that the veteran's death from 
peripheral cardio-respiratory failure was caused by his 
service connected anxiety which resulted in high blood 
pressure.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter with regard to her claim to reopen 
the claim of entitlement to service 
connection for cause of death.  

Specifically:

(a)  Notify the appellant of the 
information and evidence necessary to 
substantiate this claim including 
information as to the element that was 
found lacking in the August 1967 decision 
denying service connection.  

Explain that at the time of the prior 
denials there was no competent evidence 
linking the veteran's cause of death to a 
service connected disease or disability, 
or to a disease or injury in service; nor 
was there evidence that a service 
connected disease or disability had 
contributed to the cause of death.

(b)  Request that the appellant provide 
any evidence in her possession that 
pertains to her claim, and;

(c) Inform the appellant that an 
effective date for the award of benefits 
will be assigned if service connection 
for cause of death is awarded.

2.  Then re-adjudicate the appellant's 
claim.  If any part of the claim is not 
granted, provide a supplemental statement 
of the case.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


